United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-3995
                                ___________

Arlene Otis,                          *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
City of Maplewood, Minnesota,         * District of Minnesota.
                                      *
             Defendant,               * [UNPUBLISHED]
                                      *
Chief Keith Winger; Captain Mike      *
Ryan; Lieutenant Banick; Lieutenant   *
Tomalla,                              *
                                      *
             Appellees,               *
                                      *
Officer Herbert, Badge No. 439,       *
                                      *
             Defendant,               *
                                      *
Bill Kebbe, Chief of Security of      *
Maplewood Mall,                       *
                                      *
             Appellee.                *
                                 ___________

                       Submitted: July 9, 2001
                           Filed: July 16, 2001
                               ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                                      ___________

PER CURIAM.

       Arlene Otis appeals the district court’s1 dismissal of her civil lawsuit for failure
to comply with a discovery order. Having carefully reviewed the record, we conclude
the district court did not abuse its discretion in dismissing certain defendants as to
whom Otis failed to provide requested information, and ultimately dismissing the entire
case when Otis failed to comply with a discovery order. See Schoffstall v. Henderson,
223 F.3d 818, 823 (8th Cir. 2000) (district court may dismiss case for willful violation
of order compelling discovery, if opposing party is prejudiced by violation).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Franklin L.
Noel, Chief United States Magistrate Judge for the District of Minnesota.
                                            -2-